The application of the above-named defendant for a review of the sentence of (2) 10 year sentences to be served concurrently imposed on October 7,1980, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed, except that the last five (5) years of each concurrent term be suspended. This amended sentence will follow in line with other sentences imposed for crimes of a similar nature.
JUDGE SALANSKY DISSENTS: He feels that the sentence remain the same as originally imposed. The Defendant had already been given an opportunity to be *6rehabilitated through prior contacts with the system, however, he chose to ignore these warnings, and returned to a life of crime. The sentence should be sustained.
DATED this 11th day of May, 1982.
We wish to thank Bill Jacobsen of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky